Citation Nr: 1042084	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 2001 to April 
2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in November 2008.  At 
that time, three other issues were finally denied, and two were 
granted (with awards implemented in a December 2009 rating 
action.)  The right shoulder claim and psychiatric claim were 
remanded for further development.  After completing the requested 
development to the extent possible, an August 2010 supplemental 
statement of the case continued to deny the issue of entitlement 
to service connection for a right shoulder disability.  The Board 
notes that an August 2010 rating decision granted the issue of 
entitlement to service connection for major depression, and 
assigned a 50 percent disability evaluation, effective February 
9, 2006.  Accordingly, that issue is therefore no longer before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, this appeal must be remanded again.  Additional 
development is required for the reasons discussed below.

When this case was previously before the Board in November 2008, 
the remand instructed that the examiner indicate whether the 
Veteran had a current right shoulder disability, and if so, 
whether it was related to the Veteran's active duty service, 
proximately due to or caused by a service-connected disability, 
or aggravated by a service-connected disability.  

Pursuant to the remand instructions in August 2010, an opinion 
was obtained.  However, the questions of secondary service 
connection and aggravation were not addressed.  The examiner 
stated that the Veteran's bilateral shoulder disabilities were 
more likely as not related to chronic degenerative changes 
related to aging, and that there was no evidence in the service 
treatment records supporting the Veteran's fall during service 
and the only documentation of treatment for his shoulders was 
related to a 2002 evaluation for chronic myofascial pain 
syndrome.  The Board finds that the examiner incorrectly asserted 
that the only service treatment records were related to an 
evaluation for chronic myofascial pain syndrome.  Indeed, the 
Board notes that the Veteran made complaints and sought treatment 
on his shoulders from March 2002 through at least January 2003, 
related to his claims of experiencing a fall.  The Board finds 
that the service records show treatment and complaints for right 
shoulder pain multiple times and that the examiner failed to 
address this treatment sufficiently.

Therefore, the Board finds that the examiner's opinion is 
incomplete.  The examiner was additionally asked to opine as to 
whether the right shoulder disability was proximately due to or 
caused by a service-connected disability, or aggravated by a 
service-connected disability, which were not addressed.  In this 
regard, it is noted that remand instructions of the Board are 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the questions of secondary service 
connection and aggravation must still be addressed, as requested 
in the Board's November 2008 remand.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review the 
claims file and specifically address the in 
service treatment and complaints of shoulder 
pain.  (It need not be the same examiner that 
has responded to the previous inquiries.)  
The examiner should opine as to whether the 
in-service treatment was for a chronic 
injury/ disability or just an acute injury.  
Additionally, the examiner should opine 
whether it is at least as likely as not that 
the Veteran's right shoulder disability is 
proximately due to or caused by a service-
connected disability; or aggravated by a 
service-connected disability (i.e., suffered 
a permanent worsening beyond the natural 
progression of the disease).  Any opinion 
offered should be accompanied by a clear 
rationale.  If the examiner cannot respond 
without resorting to speculation, he/she 
should explain why a response would be 
speculative.

2.  Upon completion of the above, the RO must 
readjudicate the issue on appeal and consider 
all evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


